PER CURIAM.
Plaintiff, a Broward County resident, sued Nationwide in Broward County, alleging she was injured by an uninsured motorist who collided with the rear of her *903car in Pennsylvania. Nationwide moved to transfer venue to Pennsylvania for convenience of the witnesses under section 47.122, Florida Statutes (2001); however, it submitted no affidavits stating that there were any witnesses who would be inconvenienced by a Florida trial. In the absence of affidavits or other evidence demonstrating the inconvenience of witnesses, a transfer of venue based on that ground is error. Graham v. Graham, 648 So.2d 814 (Fla. 4th DCA 1995); Eggers v. Eggers, 776 So.2d 1096 (Fla. 5th DCA 2001); Gov’t Employees Ins. Co. v. Burns, 672 So.2d 884 (Fla. 3d DCA 1996).
Reversed.
KLEIN, SHAHOOD and TAYLOR, JJ., concur.